DAVID LERNER ASSOCIATES INC. 477 Jericho Turnpike Syosset, NY 11791-9006 VIA EDGAR AND OVERNIGHT COURIER January 21, 2015 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549-4720 Attention: Ms. Karina Dorin Re: Energy 11, LP Registration Statement on Form S-1 File No. 333-197476 Dear Ms. Dorin: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby join Energy 11, LP (the “Company”) in requesting that the effective date of the above-referenced registration statement be accelerated to Thursday, January 22, 2015, at 10:00 a.m., Eastern time, or as soon thereafter as practicable. This is to further advise you that we, as the exclusive Dealer Manager for this issuance, have complied and will continue to comply with Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. Very truly yours, David Lerner Associates, Inc. By:_/s/ Alan P. Chodosh Alan P. Chodosh, Executive VicePresident and Chief Financial Officer
